DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 02/22/2021.
Claims 1, 4, 6, 7, 10, 12, 13, 18 and 20 have been amended.
Claims 3, 9 and 17 remain cancelled.
Claims 21-23 have been added
Claims 1, 2, 4-8, 10-16 and 18-23 are rejected.

Claim Objections
Claim1 is objected to because of the following informalities:  A preamble reads “A method, the method comprising:”, which makes the claim language unnecessarily redundant.  For the purposes of the examination, “A method, the method comprising:” will be treated as “A method comprising:”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining…” and “changing the logging level…” in claim 13, “receiving log data…” in claim 14, “setting…” in claim 15, “detecting…” in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-10, 12-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (PG Pub. 2017/0,168,917 A1) [hereafter Doi], and further in view of Krishnamoorthy et al. (PG Pub. 2018/0,004,623 A1) [hereafter Krishnamoorthy].

As per claim 1 Doi teaches:
A method comprising: setting, for a component within a storage system, a logging level for the component, the logging level specifying the extent to which log data should be generated for a particular component; (Doi, ¶ [0066], computing resources including storage, ¶ [0022], setting a trace level)
determining, in dependence upon one or more measured operating characteristics of the storage system, whether the logging level for the component should be changed including detecting that one or more operating characteristics of the storage system matches a predetermined fingerprint; and (Doi, ¶ [0038], Dynamic Trace Logging Program, ¶ [0042], calculating logging level, ¶ [0053], determining application’s severity based on the preconfigured trace configuration and adjusting logging level for the application)
responsive to determining that the logging level for the component should be changed, changing the logging level associated with the component (Doi, ¶ [0050], changing alert status; scope of messages recorded by the trace logger is expanded, ¶ [0051], logging only for particular components)
Doi does not specifically teach:
operating characteristic is a performance characteristic
wherein the component comprises a hardware component
However, Krishnamoorthy in an analogous art teaches:
dynamically modifying size of the log buffers based on performance (Krishnamoorthy, ¶ [0006] , ¶ [0064])
logging events occurring on both software and hardware components of the storage environment (Krishnamoorthy, ¶ [0025], ¶ [0033])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Krishnamoorthy into the method of Doi to provide a method wherein the operating characteristic is a performance characteristic and the component comprises a hardware component.  The modification would be obvious because adaptive trace logging allows recording at finer-level details which may be helpful in isolating and resolving the problem (Krishnamoorthy, ¶ [0006]).

As per claim 2, the rejection of claim 1 is incorporated and Doi further teaches:
wherein determining that the logging level for the component should be changed further comprises detecting that an error has been encountered by one or more components in the storage system (Doi, ¶ [0048], determining an error has occurred and changing trace level)

As per claim 4, the rejection of claim 1 is incorporated and Doi further teaches:
wherein detecting that one or more performance characteristics of the storage system matches a predetermined performance characteristic fingerprint further comprises comparing log data generated by the storage system to one or more operating characteristic fingerprints (Doi, ¶ [0053-0054], determining application’s severity based on the preconfigured trace configuration and adjusting logging level for the application, ¶ [0045], comparing the message logging level of each received message with trace configuration within the database)

As per claim 6, the rejection of claim 1 is incorporated and Doi further teaches:
wherein determining, in dependence upon one or more measured performance characteristics of the storage system, that the logging level for the component should be changed further comprises detecting that a predetermined amount of time has lapsed since an error has been encountered by one or more components in the storage system (Doi, ¶ [0043], elapsed time since an error was last received)

As per claim 7, Doi teaches:
A method comprising: receiving log data from a storage system; (Doi, ¶ [0066], computing resources including storage, ¶ [0022], setting a trace level, ¶ [0038], Dynamic Trace Logging Program, ¶ [0042], calculating logging level)
determining, in dependence upon one or more measured operating characteristics of the storage system, whether the logging level for a component should be changed including detecting that one or more operating characteristics of the storage system matches a predetermined fingerprint, the logging level specifying the extent to which log data should be generated for a particular component; and (Doi, ¶ [0038], Dynamic Trace Logging Program, ¶ [0042], calculating logging level, ¶ [0053], determining application’s severity based on the preconfigured trace configuration and adjusting logging level for the application)
responsive to determining that the logging level for the component should be changed, changing the logging level associated with the component (Doi, ¶ [0022], setting a trace level, ¶ [0038], Dynamic Trace Logging Program)
Doi does not specifically teach:
operating characteristic is a performance characteristic
wherein the component comprises a hardware component
However, Krishnamoorthy in an analogous art teaches:
dynamically modifying size of the log buffers based on performance (Krishnamoorthy, ¶ [0006] , ¶ [0064])
logging events occurring on both software and hardware components of the storage environment (Krishnamoorthy, ¶ [0025], ¶ [0033])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Krishnamoorthy into the method of Doi to provide a method wherein the operating characteristic is a performance characteristic and the component comprises a hardware component.  The modification would be obvious because adaptive trace logging allows recording 

Claims 8, 10, 12 are method claims reciting same features recited in the claims 2, 4, 6 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 2, 4, 6 above.

Claim 13 is an apparatus claim corresponding to the claim 7 and is rejected for the same reasons set forth in connection of the rejection of claim 7 above, and Doi further teaches a processor and a memory (Doi, ¶ [0004]).

As per claim 14, the rejection of claim 13 is incorporated and Doi further teaches:
further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of receiving log data from the storage system (Doi, ¶ [0038], Dynamic Trace Logging Program)

As per claim 15, the rejection of claim 13 is incorporated and Doi further teaches:
further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of receiving log data from the storage system (Doi, ¶ [0038], Dynamic Trace Logging Program)


Claims 16, 18, 20 are apparatus claims corresponding to the method claims 8, 10, 12 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 8, 10, 12 above.

Claims 5, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi, Krishnamoorthy and further in view of Srivastava et al. (PG Pub. 2011/0,067,008 A1) [hereafter Srivastava].

As per claim 5, the rejection of claim 1 is incorporated:
Doi and Krishnamoorthy do not specifically teach:
wherein determining that the logging level for the component should be changed further comprises evaluating results from a health check of the storage system
However, Srivastava in an analogous art teaches:
adjusting logging level depending on the severity of the condition in the executing software program (Srivastava, ¶ [0036])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Srivastava into the combined method of Doi and Krishnamoorthy to provide a method wherein determining that the logging level for the component should be changed further comprises evaluating results from a health check of the storage system.  The modification would be obvious because adaptive trace logging helps system not 

Claim 11 is a method claim reciting same features recited in the claim 5 and is rejected for the same reasons set forth in connection of the rejection of claim5 above.

Claim 19 is an apparatus claim corresponding to the method claim 5 and is rejected for the same reasons set forth in connection of the rejection of claim 5 above.

Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi, Krishnamoorthy and further in view of Oikarinen et al. (PG Pub. 2016/0,179,711 A1) [hereafter Oikarinen].

As per claim 21, the rejection of claim 1 is incorporated:
Doi and Krishnamoorthy do not specifically teach:
wherein the measure performance characteristics of the storage system includes a number of I/O requests serviced by the storage system during a predetermined period of time
However, Oikarinen in an analogous art teaches:
threshold workload level determination based on I/Os per second (Oikarinen, ¶ [0214])


As per claim 22, the rejection of claim 1 is incorporated:
Doi and Krishnamoorthy do not specifically teach:
wherein the measure performance characteristics of the storage system includes the amount of data transferred to service I/O operations directed to the storage system during a predetermined period of time
However, Oikarinen in an analogous art teaches:
threshold workload level determination based on I/Os per second (Oikarinen, ¶ [0214], the amount of data transferred will be larger if more I/Os requests are processed)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Oikarinen into the combined method of Doi and Krishnamoorthy to provide a method wherein the measure performance characteristics of the storage system includes the amount of data transferred to service I/O operations directed to the storage system during a .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi, Krishnamoorthy and further in view of OFFICIAL NOTICE.

As per claim 23, the rejection of claim 1 is incorporated:
Doi and Krishnamoorthy do not specifically teach:
wherein the measure performance characteristics of the storage system includes the average response time taken to service I/O requests directed to the storage system
However, Krishnamoorthy teaches:
adaptive trace logging based on a system performance (Krishnamoorthy, ¶ [0006] , ¶ [0064])
In addition, the examiner takes OFFICIAL NOTICE that:
determining performance change based on response time is well-known in the art
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate well-known performance detection based on a response time into the combined method of Doi and Krishnamoorthy to provide a method wherein the measure performance characteristics of the storage system includes the average response time taken to service I/O requests directed to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10-16, 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. 9,779,015 B1 teaches dynamically adjusting the size of log buffer based on the detected workload of a system.
PG Pub. 2007/0,299,631 A1 discloses adjusting logging frequency based on factors such as performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 27, 2021